The opinion of the Court was delivered by
Sergeant, J.
The plaintiff could claim a priority out of the tolls collected, only on the ground that his judgment gave him a lien upon them. To have this effect, he must make out that these tolls were such an interest in land existing in the corporation at the time when the judgment was rendered, as to be bound by it. The road itself could not be taken in execution; Ammant v. The New Alexandria and Pittsburgh Turnpike Road Co., (13 Serg. & Rawle 210); and for the.same reason is not bound by a judgment: much less is the right of taking tolls from passengers and freighters, which is a corporate franchise—a species of incorporeal hereditament incident to the road. 2 Black. Com. 38. These tolls were all collected after the judgment rendered, and after the appointment of the sequestrator. The effect of the 74th section of the Act of 16th June 1836 relating to executions, which adopts the provision of the 27th section of the Act of 16th June 1836 relating to insolvent debtors, is merely to save the judgment, mortgage and execution creditors their liens existing at the time of the sequestration. The plaintiff has none such here to receive the protection of the Act.
Judgment affirmed.